ORDER
This case came before the court for oral argument on November 9, 1993, pursuant to an order directing Carlos Campos (defendant) to show cause why his appeal from conviction of one count of possession of heroin should not be summarily decided. After reviewing the memoranda submitted by the parties and hearing the oral argument of counsel, we are of the opinion that cause has not been shown.
The only issue at the jury-waived trial was the credibility of witnesses who presented two totally divergent accounts of events surrounding defendant’s arrest. One version was by defendant and his friend, the other by two police officers whom the trial judge decided were more credible. This court has consistently held that the findings of fact made by a trial judge sitting without a jury will not be overturned absent our finding that the trial justice misconceived or overlooked evidence or was otherwise clearly wrong. Proffitt v. Ricci, 463 A.2d 514 (R.I.1983). Based on the trial justice’s assessment of defendant’s credibility, it cannot be concluded that he erred in finding the defendant guilty.
Consequently, we deny and dismiss the defendant’s appeal.